Citation Nr: 1632092	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  13-07 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1977.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified before the undersigned Veterans Law Judge in May 2016.  The transcript has been associated with the record.
 
At the time of the hearing, the Veteran submitted additional evidence with a waiver of initial agency of original jurisdiction review of this evidence.


FINDINGS OF FACT

1.  A May 1993 rating decision, which denied the claim of entitlement to service connection for a low back disability, is final.

2.  The evidence received since the May 1993 rating decision relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for a lumbar spine disability and raises a reasonable possibility of substantiating the Veteran's claim.

3.  The preponderance of the evidence indicates that the Veteran's lumbar spine disability is related to active service.


CONCLUSIONS OF LAW

1.  The evidence received since the May 1993 final rating decision, which denied the claim of entitlement to service connection for a lower back condition, is new and material, and thus the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  A lumbar spine disability was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Analysis

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014);  see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

If new and material evidence is submitted, the claim will be reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither required nor permitted to analyze the merits of a previously disallowed claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

The RO originally denied service connection for a lower back disability in a May 1993 rating decision.  The Veteran was notified of the decision the same month.  He did not appeal.  Thus, the May 1993 decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2015).  Therefore, new and material evidence is needed to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence of record at the time of the May 1993 rating decision consisted of service treatment records and a VA examination.  The relevant evidence of record received since the May 1993 rating decision includes an April 2016 medical opinion from a VA physician opining that the Veteran's current lumbar spine disability is related to service.  As this evidence relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating his claim, the evidence is new and material.  Reopening of the claim for service connection for a lumbar spine disability is therefore warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on the behalf of the Veteran be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The preponderance of the evidence reflects that the Veteran's lumbar spine disability had its onset during service.  The Veteran's VA treating physician submitted an April 2016 statement supporting the Veteran's contention that his current lumbar spine disability is related to active service.  In this letter, the physician first cited a recent X-ray report showing multiple lumbar spine disorders including disc space narrowing and degenerative spurring.  The physician candidly conceded that he did not have access to the Veteran's service records, but he relayed the Veteran's history of being seen multiple times during service for back injuries and symptoms.  The VA physician also noted a post service back injury, but opined that the initial back injury as likely as not contributed to the current back disability.

While the VA physician relied, in part, on the service history provided by the veteran, such reliance only warrants the discounting of a medical opinion in certain circumstances, such as when the opinions are contradicted by other evidence in the record or when the Board rejects the statements of the veteran.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006).  Here, the Board finds the Veteran's statements to be credible, as they are supported by the service records showing treatment on multiple occasions during active service and the fact that the Veteran indicated low back problems on his separation examination.  The VA physician's April 2016 opinion is entitled to significant probative weight, as he explained the reasons for his conclusions based on an accurate characterization of the evidence of record and specifically addressed the Veteran's post service back injury, finding that the in-service injury and treatment were at least as likely as not contributing factors to the current back disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  To the extent that the February 1993 VA examiner indicated that the in-service symptoms were acute and transitory and the current disability was due to the post service back injury, this opinion was not as thorough as the April 2016 opinion and is therefore entitled to less probative weight.  Id.

Thus, the preponderance of the evidence of record supports the Veteran's contentions that his current lumbar spine disability is related to his active service.  Entitlement to service connection for lumbar spine disability is therefore warranted. 



ORDER

The application to reopen the claim of entitlement to service connection for a lumbar spine disability is granted. 

Entitlement to service connection for a lumbar spine disability is granted.





____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


